OKLAHOMA COUNCIL OF PUBLIC AFFAIRS v. SMALLEY



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:OKLAHOMA COUNCIL OF PUBLIC AFFAIRS v. SMALLEY

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




OKLAHOMA COUNCIL OF PUBLIC AFFAIRS v. SMALLEY2019 OK 48Case Number: 117962Decided: 06/19/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 48, __ P.3d __

 

OKLAHOMA COUNCIL OF PUBLIC AFFAIRS, INC., DOUGLAS P. BEALL, M.D., JONATHAN S. SMALL, II, and JENNIFER WITHERBY, R.N., Petitioners/Protestants,
v.
KELLY SMALLEY and ERIN TAYLOR, Respondents/Proponents.


ORDER


¶1 Oral argument was held on June 18, 2019, concerning a challenge to the sufficiency of the gist and the constitutionality of Initiative Petition 419, State Question 802, pursuant to 34 O.S. Supp. 2015 § 8 (B) & (C). We find that the challenge to the gist's use of 133% in determining eligibility for the proposed Medicaid expansion is not misleading and is sufficient. In McDonald v. Thompson, we stated that "[b]y its very nature, the gist is a simple statement that summarizes the petition." 2018 OK 25, ¶ 12, 414 P.3d 367, 373. We believe the language of the gist is clear. The gist informs signers of what the proposed amendment is intended to do--"expand Oklahoma's Medicaid program to include certain low-income adults between the ages of 18 and 65 whose income does not exceed 133% of the federal poverty level, as permitted under the federal Medicaid laws." (emphasis added).
¶2 The remaining challenges to the constitutionality of Initiative Petition 419, State Question 802, are also denied.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 19th day of June, 2019.

/S/CHIEF JUSTICE


CONCUR: Gurich, C.J., Darby, V.C.J., Kauger, J., Reif, S.J., Thornbrugh, S.J. and Swinton, S.J.


CONCUR IN PART; DISSENT IN PART: Winchester and Combs, JJ. and Bell, S.J.



Combs, J., with whom Winchester, J. and Bell, S.J., join, concurring in part; dissenting in part:

"I concur with the majority that the Protestant's constitutional challenges to Initiative Petition 419 are meritless. However, I dissent to its ruling that the gist is sufficient. The use in the gist of 133% of the federal poverty level rather than the more accurate 138% is misleading to signatories and therefore the petition should be stricken on that basis alone."

RECUSED: Edmondson and Colbert, JJ.

 


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Oklahoma Supreme Court Cases
 CiteNameLevel
 2018 OK 25, 414 P.3d 367, McDONALD v. THOMPSONDiscussed
Title 34. Initiative and Referendum
 CiteNameLevel
 34 O.S. 8, Filing Copy of Proposed Petition - Publication - Protest - Hearing and Determination - Signature Gathering DeadlineCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA